Citation Nr: 0740099	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  05-32 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to 
February 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the veteran's previously denied claim of entitlement 
to service connection for a low back disability.


FINDINGS OF FACT

1.  The claim for service connection for a low back 
disability was initially denied in an August 1979 RO 
decision.  That claim was reopened and again denied in a May 
1983 Board decision.  The Board declined to reopen the claim 
in April 1992.  The veteran did not appeal any of those 
decisions.

2.  Evidence received since the Board's April 1992 decision 
is cumulative or redundant, does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim for service connection for a low back disability.


CONCLUSION OF LAW

1.  The May 1983 and April 1992 Board decisions that 
respectively denied service connection and declined to reopen 
the previously denied claim for service connection for a low 
back disability are final.  38 U.S.C.A. § 7105 (West 2007); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2007).

2.  New and material evidence has not been received to reopen 
a claim for service connection for residuals of a low back 
disability.  38 U.S.C.A. §§ 5108, 7105 (West 2007); 38 C.F.R. 
§ 3.156 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

The RO found that new and material evidence sufficient to 
reopen the claim had not been submitted.  The Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
If the Board finds that no such evidence has been offered, 
that is where the analysis must end.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).

In decisions respectively dated in May 1983 and April 1992, 
the Board denied and declined to reopen the veteran's claim 
for service connection for a low back disability.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. § 
7105 (West 2007); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(2007).  Thus, the decision became final because the veteran 
did not file a timely appeal.

The claim of entitlement to service connection for a low back 
disability may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
veteran filed this application to reopen his claim in January 
2005.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence before the Board at the time of the last final 
decision consisted of the veteran's service and post-service 
medical records, a lay statement from the veteran's high 
school principal, and the veteran's own statements, both in 
written form and in testimony before the Board.  The Board 
found that the veteran's low-back disability pre-existed his 
entry into service and that there was no evidence of 
aggravation in service, and the claim was denied.  Additional 
post-service medical records were thereafter submitted.  
However, the Board found that new evidence was not relevant 
to the issue of whether the veteran's low back disability was 
related to service, and declined to reopen the veteran's 
claim.  

The Board finds that the evidence received since the last 
final decision is cumulative of other evidence of record and 
does not raise a reasonable possibility of substantiating the 
claim.  

In support of his application to reopen the claim, the 
veteran submitted a statement from an orthopedic physician 
who treated him for an L4-5 herniated disc in December 2005.  
In his statement, the physician maintained that he was 
reasonably certain that the disc herniation did not occur 
because of any known congenital abnormality.  However, the 
physician also stated that he could not say with medical 
certainty whether the disc herniation was in any way related 
to an incident that occurred during the veteran's active 
service.

Additionally, the veteran submitted written statements in 
which he indicated that he had not experienced back trouble 
or been diagnosed with any back condition prior to entering 
service, and that his first complaint of back pain occurred 
after he fell and injured his back during basic training.  
Although the veteran acknowledged that the diagnosis he 
received in service was for a low back condition that he had 
had since birth, he insisted that his military activities 
must have aggravated his preexisting condition.

The Board finds that new and material evidence sufficient to 
reopen the claim has not been received.  First, while the 
statement from the veteran's orthopedic physician suggests 
that the L4-5 herniated disc for which the veteran received 
treatment is not related to a congenital abnormality, it does 
not demonstrate that the veteran has a current low back 
disability that was incurred in or aggravated by active 
service.  Indeed, the physician specifically stated that he 
could not offer an opinion on whether the herniation was 
related to the veteran's service.  Accordingly, the statement 
is largely cumulative of evidence already of record, and does 
not constitute evidence that raises a reasonable possibility 
of substantiating the claim. The claim for service connection 
therefore cannot be reopened on the basis of that evidence.  
38 C.F.R. § 3.156(a).  The evidence at the time of the 
previous final denial showed that the veteran had a currently 
diagnosed low back disability that was not incurred in or 
aggravated by service.  Therefore, the newly submitted 
evidence showing that the veteran received treatment for a 
back disorder that, while likely not congenital, cannot be 
connected to his time in service does not relate to any 
unestablished facts necessary to substantiate the claim.  

Neither may the claim be reopened on the basis of the 
veteran's own statements.  These statements are new but not 
material.  As a layperson without ostensible medical 
expertise, the veteran is not competent to provide a 
diagnosis or opine on a matter requiring knowledge of medical 
principles.  Bostain v. West, 11 Vet. App. 124 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Routen v. 
Brown, 10 Vet. App. 183 (1997) (layperson is generally not 
capable of opining on matters requiring medical knowledge).  
While he can attest to his symptoms, he lacks the medical 
competence to relate any current disability to back pain that 
he purportedly experienced in service.  Additionally, the 
veteran's statements are mainly cumulative of those 
considered at the time of the last final decision on this 
issue.

Although the veteran has submitted new evidence that was not 
before the Board in April 1992, the new evidence is not 
material to the claim and does not warrant reopening of the 
previously denied claim.  In light of the evidence, it is the 
determination of the Board that new and material evidence has 
not been submitted. The new evidence does not provide 
competent evidence of a nexus between the veteran's claimed 
lower back disability and his time in service.  Therefore, 
the new evidence is not material.  Thus, the claim for 
service connection for a low back disability is not reopened 
and the benefits sought on appeal remain denied.


Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must: (1) inform the claimant about the  
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, VA sent correspondence in February 2005 and a rating 
decision in April 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions. VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  Additionally, at the time of the 
prior final denial of the claim in April 1992, the Board 
informed the veteran that his claim was denied because he had 
failed to submit evidence that demonstrated a causal 
relationship between his disabilities and his period of 
service. This communication, in addition to the above 
correspondence, satisfied the notice requirements as defined 
in Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board finds 
that any defect with regard to the timing or content of the 
notice to the appellant is harmless because of the thorough 
and informative notices provided throughout the adjudication 
and because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice. There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson,  19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson,  19 Vet. App. 473 (2006).   Thus, VA 
has satisfied its duty to notify the appellant and had 
satisfied that duty prior to the final adjudication in the 
September 2005 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained. The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for residuals of a low back disability 
remains denied because new and material evidence has not been 
received to reopen the claim.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


